Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-27-2008

Joseph Aruanno v. Merrill Main
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4668




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Joseph Aruanno v. Merrill Main" (2008). 2008 Decisions. Paper 1512.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1512


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-137                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 07-4668
                                     ___________

                                 JOSEPH ARUANNO,
                                                           Appellant

                                           v.

                  MERRILL MAIN, DIRECTOR OF PSYCHOLOGY
                    ____________________________________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. Civil No. 07-cv-03867)
                   District Judge: Honorable Dickinson R. Debevoise
                      ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 22, 2008

            Before: SLOVITER, FISHER and HARDIMAN, Circuit Judges.

                                Filed: February 27, 2008
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Joseph Aruanno appeals pro se from the order of the United States District Court

for the District of New Jersey dismissing his complaint under 28 U.S.C.
§ 1915(e)(2)(B)(ii) and section 1915A(b)(1). We will vacate the District Court’s

judgment and remand for further proceedings.

       The procedural history of this matter is straightforward. In August 2007, Aruanno

submitted a civil rights complaint and an application to proceed in forma pauperis

(“IFP”). By order entered November 27, 2007, the District Court granted Aruanno’s IFP

application but dismissed the complaint, concluding that it failed to state a claim upon

which relief may be granted. By order entered December 7, 2007, the District Court

denied Aruanno’s motion for reconsideration.1 Aruanno appeals and proceeds IFP in this

Court. We have jurisdiction under 28 U.S.C. § 1291.

       In summary, as described in the District Court’s opinion issued on November 21,

2007, the District Court considered the statements contained in Aruanno’s IFP application

and form complaint, which referred numerous times to an attached statement. Along with

the complaint was a document described by the District Court as a portion of a complaint

in another action, with an October 20, 2006 cover letter from Aruanno’s pro bono counsel

in another case to the New Jersey United States Attorney. The District Court described

that other document in some detail. For example, the District Court listed the named




       1
        The docket entries do not reflect that a motion for reconsideration was filed, and
none appears in the record. However, there appears to be no dispute that the motion was
filed and considered. We add that the motion was apparently timely filed under Rule
59(e) and Rule 6(a) of the Federal Rules of Civil Procedure, given the dates of entry of
the District Court’s orders dismissing the complaint and denying the motion for
reconsideration.

                                             2
defendants, which included Dr. Merrill Main, the same named defendant on Aruanno’s

form complaint in this action. The District Court also quoted the first few paragraphs of

the document, in which Aruanno asserted, inter alia, that the defendants were denying

him access to his attorneys in the pursuit of his ongoing litigation. Yet concerning the

matter before it, the District Court found that, despite the indication on the form

complaint that the defendants were “Merrill Main, et al.,” Main was the sole defendant as

the only one identified by name. Further, the District Court found that complaint was

devoid of factual allegations save for “Please see attached statement,” and that there was

no attached statement other than the statement in support of Aruanno’s IFP application.

Noting that the IFP statement did not contain any allegations concerning Main, much less

that Main did anything that violated Aruanno’s civil rights, the District Court concluded

that the complaint failed to state a claim. In denying the motion for reconsideration, the

District Court noted that Aruanno submitted a copy of a letter dated October 20, 2006,

which the District Court interpreted as from a law firm representing Aruanno in

connection with a claim that defendants “have conspired to prevent him access to the civil

courts.” 2 However, the District Court concluded that Aruanno had not advanced

sufficient reasons for reconsideration of the dismissal of his complaint.




       2
        As noted above, the motion for reconsideration is not found in the record, but the
District Court’s description of the October 20, 2006 letter matches the letter submitted
with the complaint.

                                              3
       In his notice of appeal, Aruanno states that the issue in his case is that he is being

“denied access to [his] attorneys” and comments that the District Court “stated that he had

not received my complaint in this matter but then quoted from it stating, ‘it was another

complaint’.” Upon review of the record and consideration of Aruanno’s pro se filings,

particularly his notice of appeal, see Haines v. Kerner, 404 U.S. 519, 520 (1972), it is

now apparent that the document submitted with the complaint, described by the District

Court as a portion of a complaint in another action, was actually the “attached statement”

to which Aruanno’s form complaint referred. This “statement” does, in fact, identify

Merrill Main and other named individuals by name as defendants. Moreover, the

document also contains allegations specifically concerning Main and other listed

defendants.

       Because it appears that the District Court dismissed Aruanno’s action and denied

reconsideration on the basis that Aruanno did not present any allegations against the

defendants, but it did so without ever considering the document intended to be Aruanno’s

statement of claims in the matter, we will summarily vacate the District Court’s judgment

and remand for further proceedings consistent with this opinion. We do not reach nor

express any opinion regarding any possible merit to Aruanno’s complaint.




                                              4